department of the treasury internal_revenue_service washington d c date cc intl br tl-n-7524-97 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from chief branch office of associate chief_counsel international cc intl subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend u sec_1 u sec_2 country a date b corp c country c corp d date e year f issues whether the prepayment made to u sec_2 under the terms of the sale contract constitutes an advance_payment for the purchase of deliveries or constitutes nontaxable loan proceeds and if the payment constitutes an advance_payment in what taxable_year is the payment includable in income does sec_367 apply to the outbound_transfer of the contract pursuant to a reincorporation of u sec_2 from a domestic_corporation to a country c_corporation in a reorganization described in sec_368 conclusion the prepayment to u sec_2 under the contract constitutes an advance_payment and is includable in income in year f after the year of the sec_368 reorganization if the requirements of sec_1_451-5 are satisfied sec_367 applies to the outbound_transfer of the contract in the sec_368 reorganization facts u sec_1 was a publicly traded domestic_corporation u sec_2 was a second-tier domestic subsidiary of u sec_1 u sec_2's primary asset was a in country a u sec_2's country a operations were conducted through a country a branch on date b u sec_2 entered into a sale agreement involving the sale of from the country a with an unrelated third-party corp c incorporated in a tax_haven jurisdiction on date b corp c also entered into a sale agreement with another third-party corp d a domestic banking corporation the sold between u sec_2 and corp c was resold by corp c to corp d the terms and conditions were similar except for the prepayment paid u sec_2 in both agreements corp c apparently functioned strictly as a conduit between u sec_2 and corp d and borrowed money for the prepayment the agreement between u sec_2 and corp c provided a purchase_price amount of consisting of a prepaid amount of and a balance of the balance was placed in interest-bearing reserve accounts the taxpayer u sec_2 treated the prepaid amount as deferred income and the balance as an account receivable u sec_2 was entitled to receive the balance constituting the account receivable and interest when and when certain other conditions were met the prepaid amount of was used immediately by u sec_2 to pay-off an inter-company loan used by u sec_2 to fund its activities with respect to its in country a under the agreement corp c receives the total_payment the barrels at the fixed price is greater than the purchase_price although the difference represents an approximate discounted_present_value the agreement contained provisions in case in such an event the agreement permitted u sec_2 also the agreement permitted the purchaser corp c to purchase with u sec_2 having the obligation to reimburse corp c for the cost of the on date e u sec_2 was reincorporated in country c which taxpayer treated as a sec_368 reorganization at the time of the reincorporation u sec_2 reported on its financial statements deferred income of from the agreement and listed as accounts_receivable u sec_2 did not report the advanced payment as income on its u s tax_return when it was received instead u sec_2 reported the deferred income on its u s tax_return over the term of the agreement while it was a domestic_corporation law and analysi sec_1 the treatment of amounts prepaid under the contract the first issue is whether the prepayment is an advanced payment taxable as income or is a loan which is not taxable in determining whether there is an advanced payment or a deposit the supreme court has stated that t he key is whether the taxpayer has some guarantee that he will be allowed to keep the money 493_us_203 107_led_591 110_sct_589 this goes to whether the taxpayer acquires unfettered dominion over the money at the time of receipt whether these payments constitute income when received depends upon the parties’ rights and obligations at the time the payments are made id pincite the facts indicate that u sec_2 entered into an agreement for the sale_of_goods that will be fulfilled or from other sources within the reach of u sec_2 at the time the agreement was entered into u sec_2 had unfettered control_over the advanced funds u sec_2 had the right to keep the income and controlled the conditions under which the payment would be satisfied either through thus the advanced funds do not qualify as loans under indianapolis power but instead are treated as advanced payments under sec_636 and the regulations thereunder a production_payment a payment for a right to a specified share of the production from mineral in place shall be treated as a mortgage loan on the property however a production_payment shall not be treated as a mortgage loan under sec_636 if in part the payment is not pledged for use in the future exploration or development of the mineral_property which is burdened by the production_payment sec_1_636-1 in other words advance funds will be treated as production payments under sec_636 if the funds are used for the exploration or development of mineral_property and the repayment of the funds in cash or kind comes exclusively from the mineral_property however if the repayment of the advanced funds can be from sources other than a specified mineral source then the payment does not qualify under sec_636 sec_1_451-5 implies that the advanced funds would then be treated as an advanced payment under the sec_451 regulations the next issue is in what taxable_year the prepayment is includable in gross_income under sec_451 the amount of any item_of_gross_income will be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for in a different period sec_1 a provides that under an accrual_method of accounting_income is includable in gross_income when all events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy the right to receive income becomes fixed at the earliest of required performance the date payment becomes due or the date payment is made revrul_84_31 1984_1_cb_127 sec_1_451-5 provides rules for the inclusion of income in a taxable_year for a taxpayer using the accrual_method of accounting and receiving an advance_payment with respect to the sale in a future taxable_year of goods held by the taxpayer primarily for sale to a customer in the ordinary_course_of_his_trade_or_business sec_1_451-5 in general advance_payments for the sale_of_goods must be reported in the year of receipt or the earlier of a the year when the amounts would otherwise be reported for tax purposes or b the year when the amounts would be reported for financial_accounting purposes sec_1_451-5 thus the taxpayer can report an advance_payment otherwise than upon receipt if it is consistent with its financial reporting of the amount in this case u sec_2 reported the advance_payment for both financial and tax_accounting purposes under this method therefore it is possible for u sec_2 to obtain a deferral of several years under sec_1_451-5 this deferral_period is limited where the advance_payment is substantial and the taxpayer has on hand in the year of payment or has available to it in such year though its normal source of supply goods of a kind and quantity sufficient to satisfy the agreement in these circumstances all advance_payments received with respect to the agreement by the last day of the second taxable_year following the year of receipt and not previously included in income in accordance with the taxpayer’s normal accrual_method of tax_accounting must be included in income in that second taxable_year a taxpayer is considered to have received substantial advance_payments if all advance_payments received through the end of the current taxable_year including advance_payments received in prior taxable years equal or exceed the total cost of expenditures reasonably estimated as includable in inventory with respect to the agreement sec_1_451-5 where the two-year limitation rule applies the taxpayer must take into account in the taxable_year the costs and expenditures or reasonably estimated costs or expenditures included in inventory at the end of that year with respect to those goods if the advance_payment received by u sec_2 on date b is a substantial advance_payment as defined in sec_1_451-5 being those that are equal to or exceed the total costs and expenditures reasonably estimated as includable in inventory then u sec_2 must have included the payment in income by the end of the second taxable_year following the year the payments were received in this case that would have been year f after the sec_368 reincorporation and therefore not likely reportable on u sec_2's u s income_tax return the portion of the prepayment received before the reincorporation would have been reportable on u sec_2's u s tax_return this is the same result under u sec_2's normal_tax and accounting methodology sec_1_451-5 provides that if a taxpayer adopts a method of deferral and then ceases to exist in a transaction other than one to which sec_381 applies or if its liability under the agreement otherwise ends then the amount of the advance_payment which was not includable in gross_income in preceding_taxable_years must be included in income in that year because a sec_368 reorganization involves the carryover of certain tax_attributes under sec_381 this provision does not apply sec_453 defines the term installment_sale as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 provides the term installment_sale does not include a dealer_disposition sec_453 provides that the term dealer_disposition means any disposition of personal_property by a person who regularly sells or otherwise disposes of personal_property of the same type on the installment_plan we do not believe that the forward oil agreement qualifies for installment_sale treatment because no disposition of property had taken place at the time of entry into the agreement and even if it had the taxpayer likely would be treated as a dealer and thus not be entitled to use the installment_method pursuant to sec_453 with respect to amounts placed in interest-bearing accounts which were treated as accounts_receivable by u sec_2 we believe that u sec_2 properly excluded them from income in the year the parties entered into the agreement when and when certain other conditions are met u sec_2 will receive the balance in the interest-bearing accounts such conditions were projected to be met in year f as those conditions were to occur in year f at the earliest that is the year that the balance due under the agreement would be includable in income treatment of the contract under sec_367 under sec_367 if a u_s_person transfers property to a foreign_corporation in an exchange described in sec_332 sec_351 sec_354 sec_356 or sec_361 the foreign_corporation is not considered to be a corporation for purposes of the nonrecognition_provision and gain is recognized on the exchange in the sec_368 reorganization u sec_2 transferred the contract on which a prepayment had been received along with the accounts_receivable to us2-foreign in a sec_361 exchange the issue is to what extent the contract and the accounts_receivable are taxable on the outbound_transfer under sec_367 an exception to gain recognition under sec_367 is provided for the transfer of any property used by the foreign_corporation in the active_conduct_of_a_trade_or_business see sec_367 the trade_or_business exception does not apply however to the transfer of certain property which includes installment_obligations accounts_receivable and similar_property sec_367 the legislative_history indicates that these assets were made taxable under sec_367 because even if the assets are trade_or_business assets their nature allows a u s taxpayer to avoid u s tax by transferring the assets to a foreign_corporation which can receive the income and avoid u s income_tax see h_r rep no 98th cong 2d sess because the taxpayer treats the portion of the contract as an accounts_receivable its outbound_transfer in the sec_368 reincorporation is taxable under sec_367 sec_367 the remaining issue is whether the balance of the contract representing the prepayment constitutes similar_property to installment_obligations and accounts_receivable under sec_367 in this case the prepayment on the contract is a liquid and passive_asset representing income whose transfer to a foreign_corporation resulted in income associated with the contract avoiding u s income_taxation congress intended such types of trade_or_business assets to be taxable under sec_367 when their outbound_transfer readily results in the avoidance of u s tax we believe this transfer falls within the similar_property category of sec_367 the above analysis does not necessarily preclude the service from considering other arguments under sec_367 or other sections of the code in regard to the transfer case development hazards and other considerations if you have any further questions please call robert lorence pincite- charles p besecky chief branch office of associate chief_counsel international
